Citation Nr: 0533898	
Decision Date: 12/15/05    Archive Date: 12/30/05	

DOCKET NO.  02-12 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis of the thoracolumbar spine.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1971 to 
October 1980.  

During the pendency of this appeal, the veteran has advanced 
numerous complaints about pain and disability regarding his 
cervical spine.  The veteran, however, has not been granted 
service connection for cervical spine disability.  Although 
there is some indication in the clinical record that the 
veteran's service-connected ankylosing spondylitis of the 
thoracolumbar spine may have some bearing on his cervical 
symptoms, there is currently an absence of specific findings 
of pathology regarding the cervical spine, and any adequate 
clinical report relating those findings to incidents of the 
veteran's military service, or to his service-connected 
disability.  To the extent that the veteran's complaints and 
clinical findings reasonably raise or infer a claim for 
service connection for cervical spine disability, that claim 
is referred back to the RO for any and all appropriate 
action.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In April 2004, the Board 
remanded the appeal for additional evidentiary development, 
including a more recent VA examination.  All development 
requested on remand has been completed, and the case is now 
ready for appellate review.  Stegall  v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary or an fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's ankylosing spondylitis of the thoracolumbar 
spine is manifested by minimal degenerative arthritis and an 
old mild compression deformity of T3, with not more than 
moderate loss of range of motion with pain at the extremes of 
such motion, but without flare-ups, weakened movement, 
fatigability, or incapacitating episodes, and without 
unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
ankylosing spondylitis of the thoracolumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292 (before and 
after September 23, 2002) and 5235-5243 (after September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

The veteran initiated this claim in August 2001, and was not 
provided VCAA notice prior to the initial adverse rating 
issued in January 2002.  However, he was provided formal VCAA 
notice in July 2003 and, following the Board's April 2004 
remand, he was again provided formal VCAA notice in May 2004.  
These notices clearly informed the veteran of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any evidence in his possession.  
Following each VCAA notification, the veteran forwarded no 
additional private medical evidence, nor did he respond 
indicating that he had received treatment for his service-
connected back disorder at any VA or private medical 
facility.  The veteran was provided VA examinations which are 
adequate for rating purposes in December 2001, and more 
recently in January 2005.  Other than these two examination 
reports, there is no evidence that the veteran has sought or 
required treatment for his back disability, with VA or 
privately, at any time during the pendency of this appeal, 
other than to perhaps renew prescriptions for 
antiinflammatory and/or pain medication.  All known available 
relevant evidence has been collected for review and the 
veteran does not report nor does the evidence on file 
indicate that there remains any outstanding relevant evidence 
which has not been collected.  The Board finds that VCAA has 
been satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities(Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria for that 
rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more 
or less movement than normal, weakened movement, excess 
fatigability, pain, incoordination, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with standing, sitting and 
weightbearing.  For the purpose of rating disability from 
arthritis, the thoracic and lumbar vertebrae are considered 
groups of minor joints, ratable on disturbance of spine 
function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective in September 2003.  See 67 Fed. Reg. 54, 
345 and 68 Fed. Reg. 5, 154.  Where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claim applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
severe (40 percent) (no higher rating authorized).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  For lumbosacral strain, a 
40 percent evaluation was warranted for severe symptoms with 
listing of the whole spine to the opposite side, with a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with an abnormal mobility on 
forced motion (no higher rating authorized).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Effective in September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), and 5242 
degenerative arthritis of the spine.  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine.  
38 C.F.R. § 4.71a, The Spine.  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243) as follows.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation; unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent evaluation.  Forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine, a 
40 percent evaluation is warranted.  Various notes regarding 
implementation of this general rating formula are also 
provided, including the normal ranges of motion for the 
lumbar spine for forward flexion (90 degrees), backward 
extension (30 degrees), left and right lateroflexion, and 
left and right rotation (each 30 degrees).  The combined 
range of normal motion for the lumbar spine is 240 degrees.  
Also, range of motion measurements are to be rounded off to 
the nearest 5 degrees.  38 C.F.R. § 4.71a, The Spine.

Both before and after September 2003, there were also rating 
criteria for evaluating degenerative disc disease.  These 
criteria are not applicable in this case because the veteran 
has not been granted service connection for degenerative disc 
disease, and there are no competent clinical findings of disc 
pathology at any time since service connection for back 
disability was granted up until and including the present.  

Analysis:  Historically, following the veteran's initial 
claim for service connection for back disability in 
June 1994, some 14 years after service separation, he was 
provided a VA orthopedic examination in July 1994.  The 
physician conducting this examination noted that the veteran 
had been diagnosed with ankylosing spondylitis during service 
in 1976.  At that time, he had mid and low back and hip pain.  
There was no history of trauma.  Treatment was only 
apparently with aspirin.  Subsequent to service, the veteran 
reported being treated by a chiropractor with some 
improvement.  At the time of this 1994 examination, the 
veteran had pain in his right low dorsal back.  The principle 
finding from examination was that the veteran was noted to be 
unable to forward flex more than 45 degrees.  There was no 
neurologic involvement.  X-ray studies of the lumbosacral 
spine showed all intervertebral disc heights were well 
maintained, although the inferior end plate of L5 was 
slightly compressed.  There were also noted subarticular 
sclerotic changes of both sacroiliac joints.  X-ray studies 
of the thoracic spine noted a mildly kyphotic alignment with 
some irregularity of the upper thoracic vertebral body end 
plates.  Notably, X-ray studies of the cervical spine were 
interpreted as being entirely normal.  

The RO granted service connection, based upon the service 
medical records and the then-current VA examination for 
"ankylosing spondylitis" which the Board now interprets as 
involving the thoracic and lumbar (thoracolumbar) spine, not 
the cervical spine (for which there were no positive findings 
either during service or upon the then-current examination).  
A 40 percent evaluation was assigned under the schedular 
criteria for "favorable ankylosis" at 38 C.F.R. § 4.71a, 
Diagnostic Code 5289.  Of course, actual ankylosis (complete 
bony fixation) was not clinically documented at any segment 
of the veteran's spine, including the thoracic or lumbar 
spines.  Nonetheless, a 40 percent evaluation would likely 
have been warranted for severe limitation of lumbar spine 
motion based upon an inability to forward flex past 45 
degrees (of a possible 90 degrees), in accordance with 
Diagnostic Code 5292 for severe limitation of lumbar spine 
motion.  The highest evaluation then available for severe 
limitation of motion of the thoracic (dorsal) spine was only 
10 percent in accordance with Diagnostic Code 5291.  

Two months after the time of the award of service connection 
for ankylosing spondylitis of the thoracolumbar spine, the 
veteran is shown to have been enrolled and treated in a VA 
back school, with physical therapy for a period of time with 
some improvement in his overall symptoms.  There is not, 
thereafter, significant evidence demonstrating that the 
veteran sought or required continuing medical treatment for 
his back disability.  An August 1995 VA outpatient orthopedic 
consultation noted complaints of low back pain and X-rays 
were discussed as revealing no pathology and the assessment 
was low back pain of unknown etiology.  

Following the veteran's claim for increase filed in 
August 2001, he was provided a VA examination of his back in 
December 2001.  This report contains the veteran's statement 
that he had been treated with multiple medications in the 
past and that he had never used any type of brace or required 
the use of a crutch or cane.  He was taking antiinflammatory 
medication.  Physical examination noted that the veteran 
moved about the examining room without demonstrable 
difficulty.  Examination of the thoracic spine showed no 
point tenderness or spasm.  The pelvis was level.  There was 
no list, scoliosis, spasm or tenderness of the lumbosacral 
spine.  The veteran complained of pain beyond 60 degrees of 
forward flexion.  Backward extension was to 15 degrees, 
lateral bending to either side was to 15 degrees, and 
bilateral rotation was to 45 degrees.  Thoracic spine X-ray 
studies were interpreted as revealing no indication of 
ankylosing spondylitis.  There was a very minimal reduction 
in the vertebral height of L3, but this appeared old and 
unchanged from prior examination in July 1994.  The 
intervertebral disc spaces were unremarkable.  There were 
minimal osteophytes on the left side at T11-T12.  There were 
otherwise no acute findings.  X-ray studies of the 
lumbosacral spine revealed five typical lumbar vertebral 
bodies which were normally aligned.  There were no 
compression deformities, and disc spaces were well preserved.  
The spinous and transverse processes were unremarkable.  The 
impression was minimal degenerative changes, otherwise 
essentially an unremarkable study.  The diagnosis was 
ankylosing spondylitis.  This physician noted that in fact, 
the veteran had a better low back range of motion at this 
examination than he did previously in 1994, when forward 
flexion was limited to 45 degrees.  The doctor also wrote 
that the veteran reported that his overall condition had 
basically stabilized.  

The veteran was provided his most recent VA examination in 
January 2005.  He reported a gradual onset of pain and 
stiffness in his neck and upper back in the previous year.  
Upon examination, he walked from the waiting room to the 
examining room and moved about during the examination without 
apparent difficulty.  The pelvis was level and there was no 
listed scoliosis, spasm or tenderness.  Range of motion was 
75 degrees' forward flexion, 15 degrees' backward extension, 
and 30 degrees' bilateral flexion and rotation.  The only 
motion that produced demonstrable pain was upon attempting to 
flex forward beyond 75 degrees or extend backward beyond 15 
degrees.  The impression was again ankylosing spondylitis.  
The physician noted that the veteran's symptoms were 
certainly not incapacitating.  There was not weakened 
movement, fatigability and incoordination of movement.  There 
was no evidence of muscle spasm or guarding and the veteran 
had a normal gait and normal spinal contour.  It was opined 
that the veteran's overall symptoms, however, would increase 
in severity over time.  

A clear preponderance of the evidence on file is against an 
evaluation in excess of 40 percent for ankylosing spondylitis 
of the thoracolumbar spine.  The initial 40 percent 
evaluation was made on the basis of favorable ankylosis of 
the lumbar spine in accordance with Diagnostic Code 5289.  As 
noted above, actual complete bony fixation (ankylosis) of the 
thoracic or lumbar spine has never been demonstrated by any 
competent evidence on file.  However, a 40 percent evaluation 
for severe limitation of lumbar spine motion under 5292 was 
likely appropriate at the time of the 1994 award, with 
forward flexion limited to 45 degrees.  

It is noteworthy, however, that at the time of the most 
recent 2001 and 2005examinations, forward flexion of the 
lumbar spine was to 60 and 75 degrees, respectively, a 
distinct improvement over the 45 degrees initially shown in 
1994.  

Under the schedular criteria in effect prior to 
September 2002, the veteran's service-connected thoracolumbar 
spine disability would have to demonstrate either residuals 
of a fractured vertebra without cord involvement with 
abnormal mobility requiring a neck brace (Jury mast) for the 
next higher 60 percent evaluation in accordance with 
Diagnostic Code 5285, or there would have to be complete bony 
fixation (ankylosis) at an unfavorable angle with marked 
deformity and involvement of major joints at a favorable 
angle under Diagnostic Code 5286, or there would have to be 
pronounced intervertebral disc syndrome with extremely severe 
neurological impairment under Diagnostic Code 5293.  The 
clinical evidence on file during the pendency of this appeal 
from 2001 forward does not show that the veteran has 
residuals of a fractured vertebra, complete bony fixation at 
a unfavorable angle, or intervertebral disc syndrome of any 
severity.  No higher than the currently assigned 40 percent 
evaluation is warranted under the now superceded criteria for 
evaluating disability of the back.  

Under the schedular criteria in effect from September 2002 
forward, to warrant an evaluation in excess of the currently 
assigned 40 percent, the veteran would have to be clinically 
shown to manifest an unfavorable ankylosis or bony fixation 
of the entire thoracolumbar spine, and again, bony fixation 
of the veteran's spine is not demonstrated.  The next higher 
60 percent evaluation for intervertebral disc syndrome would 
require incapacitating episodes requiring bed rest prescribed 
by a physician and treatment by a physician for 
intervertebral disc syndrome having a total duration of at 
least six weeks during any 12 month period, and again, the 
veteran is not shown by any competent evidence on file to 
have intervertebral disc syndrome.  

Additionally, under the current schedular criteria for 
evaluating the thoracolumbar spine, the combined ranges of 
lumbar spine motion in the 2001 VA examination would only 
warrant a 20 percent evaluation, and in the 2005 VA 
examination would only warrant a 10 percent evaluation.  
Accordingly, for these reasons and bases, an evaluation in 
excess of 40 percent for the veteran's service-connected 
disability of the thoracolumbar spine must be denied.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis of the thoracolumbar spine is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


